Order; Dissent by
Judge KOZINSKI.
ORDER
The panel has voted to deny appellants’ petition for rehearing and Judge Schroeder has voted to reject the suggestion for rehearing en banc. Judges Wiggins and Noonan recommend rejection of the suggestion for rehearing en banc.
The full court was advised of the suggestion for rehearing en banc. An active judge requested a vote on whether to rehear the matter en bane. The matter failed to receive a majority of the votes of the nonrecused active judges in favor of en bane consideration. Fed. R.App. P. 35.
The petition for rehearing is denied and the suggestion for rehearing en banc is rejected.